Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 and 21-27 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.


35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21, 26 and 27 are directed to a “computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit of a computing device, perform a method.”  The applicant’s specification recites that a “computer-readable storage medium” is defined as “generally refer to memory devices or storage structures such as the hard disk associated with hard disk drive 1414, removable magnetic disk 1418, removable optical disk 1422, as well as other memory devices or storage structures such as flash memory cards, digital video disks, random access memories (RAMs), read only memories (ROM), and the like. Such computer-readable storage media are distinguished from and non-overlapping with communication media (do not include communication media)” (see US 2019/0370392, [0147]).  In light of the specification, the claim limitations are interpreted as including only forms of non-transitory computer-readable storage media.  The claims are not interpreted as covering any form of transitory media such as signals or carrier waves.



Claim Rejections - 35 USC § 112

Claims 5, 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claims 5 and 14 recite “wherein the search results evaluator is configured to determine whether the execution of the search query will produce the predetermined number of search results by comparing the previously-obtained number of search results obtained through execution of the search query to a predetermined number of desired search results.”  However, amended independent claims 1 and 10, from which claims 5 and 14 depend, recite that the determination of whether execution of the search query will produce a predetermined number of search results takes place “prior to execution of the search query.”  

Claim 6 recites “to determine whether the execution of the search query will produce the predetermined number of search results” the system further “requesting that the search engine execute the search query; and determining a number of search results in a set of search results received from the search engine based on the execution of the search query.”  However, amended independent claim 1, from which claim 6 depends, recites that the determination of whether execution of the search query will produce a predetermined number of search results takes place “prior to execution of the search query.”



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, 15-17, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 20090024595 (hereinafter Chen) in view of Gharachorloo et al., US 7,467,131 (hereinafter Gharachorloo).

For claims 1, 10, 21, Chen teaches a system, comprising: 
one or more memory devices that store executable program instructions (see [0053], “Implementations of the subject matter described in this specification can be implemented as one or more computer program products, i.e., one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, data processing apparatus” that includes one or more “memory device”); and 
one or more processors operable to access the memory device(s) and to execute the executable program instructions (see [0053], executing processing apparatus” representing at least one processor), the executable program instructions comprising: 
a query receiver configured to receive a search query from a search user interface, the search query comprising a search term in a first language (see [0024], “configured to receive a query...submitted by a user”).

Gharachorloo teaches a search results evaluator configured to, prior to execution of the search query, determine whether execution of the search query will produce a predetermined number of search results by accessing a cache that stores a previously-obtained number of search results obtained through a prior execution of the search query (see Fig. 2, col. 3 line 61 – col. 5 line 60, “At step 208, a first determination is made as to whether the search query identifier already exists in the cache 108 (i.e., whether the cache already stores search results for the received search query)” before executing a search, and “In some embodiments, the quality indicator 118 includes a value that specifies whether the cached search result lists more than a predefined number of documents” wherein determining that search results “already exists in the cache 108” represents determining prior to execution of search query, and wherein determining “whether the cached search result lists more than a predefined number of documents” represents determine whether execution of the search query will produce a predetermined number of search results by accessing a cache that stores a previously-obtained number of search results obtained through a prior execution of the search query) and comparing the previously-obtained number of search results to the predetermined number of search results (see Fig. 2, col. 3 line 61 – col. 5 line 60, “whether the cached search result lists more than a predefined number of documents” or determining if “cached search result lists fewer than N documents” represents comparison step).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chen, with the teachings of Gharachorloo disclosing a method of analyzing search results cache to “ensures a fast response to subsequent search queries of the same information because it takes less time to retrieve the information from a local memory” (see Gharachorloo, col. 1 lines 25-48).

The combination further teaches 
a cross-language search manager configured to, in response to determining that the previously-obtained number of search results is less than the predetermined number of search results (see Gharachorloo, Fig. 2, col. 3 line 61 – col. 5 line 60, Chen [0043]): 
obtain a first translated version of the search term, the first translated version of the search term being in a second language that is different from the first language (see Chen, [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search”, [0051] – [0052], “In some implementations, the search query can be translated from a first language, e.g., into multiple languages from the base language” where in in order to “expand the language search” system translate query into “multiple languages”); 
request that a search be executed by a search engine based on at least the search term and the first translated version of the search term (see Chen, [0024], “expand volume of content that is searched in response to a user’s search request” and “The system 100 can include an expanded language search engine (ELSE) 115 to receive the query 110 from the network location 105. The ELSE 115 can be configured to compare the query 110 to content located at one or more locations on the network 120 written in a language the same as and/or different from the language of the query 110. The ELSE 115 can identify one or more locations on the network 120 containing content relevant to the query 110. The identified content may or may not be in the same language as that of the query 110” where identification of content is same and different language responsive to user query represents conducting a search based on search term and first translated version of search term, [0043], [0051] – [0053], where identifying content requires translating query terms into one or more different languages in order to conduct expanded search); 
receive a set of search results from the search engine based on the search (see Chen, [0024], “identified content” in same language or different language in set of “search results”); and 
return the set of search results to the search user interface (see Chen, [0024] – [0025], “present the identifiers as a list of results 125 to the user” who entered original “query”). 

For claims 5 and 14, the combination teaches wherein the search results evaluator is configured to determine whether the execution of the search query will produce the predetermined number of search results by comparing the previously-obtained number of search results obtained through execution of the search query to a predetermined number of desired search results (see Gharachorloo, Fig. 2, col. 3 line 61 – col. 5 line 60, “whether the cached search result lists more than a predefined number of documents” or determining if “cached search result lists fewer than N documents” represents comparison step).

For claim 6, Chen teaches the system of claim 1, wherein the search results evaluator is configured to determine whether the execution of the search query will produce the predetermined number of search results by: 
requesting that the search engine execute the search query (see Chen, [0040], [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” where search engine executes requested search to determine “poor or insufficient search results”); and 
insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” where determination of “insufficient search results” represents determining number of search results based on executed query). 

For claims 7, 15, Chen teaches wherein the cross-language search manager is configured to obtain the first translated version of the search term by one or more of: 
accessing a cache that stores translated search terms previously obtained from a network-accessible remote translation service (see [0025], “The content on the network 120 can be in any language including the language of the query 110 and the one or more languages into which the query 110 is translated”, [0029], “match the translated query 215 with content in the index database 220 written in the language of the translated query 215” where accessing content index database 220 written in different language represents accessing cache that stores translated search terms); and 
sending a request to the network-accessible remote translation service (see [0024], “The ELSE 115 can translate the content at the identified locations of the network 120 into a specified language including the language of the query 

For claims 8, 16, Chen teaches wherein the cross-language search manager is configured to: 
obtain the first translated version of the search term from a cache that stores translated search terms previously obtained from a network-accessible remote translation service (see [0025], “The content on the network 120 can be in any language including the language of the query 110 and the one or more languages into which the query 110 is translated”, [0029], “match the translated query 215 with content in the index database 220 written in the language of the translated query 215” where accessing content index database 220 written in different language represents accessing cache that stores translated search terms); 
obtain a second translated version of the search term from a network-accessible remote translation service, the second translated version of the search term being in a third language that is different from the first language and the second language (see [0024], “The ELSE 115 can translate the content at the identified locations of the network 120 into a specified language including the language of the query 110, one or more languages specified by the user, or both” where translation of query term to “a specified language” represents third language, [0051], “the search query can be translated from a first language, e.g., the user's language, into a base language, and translated into multiple languages 
request that the search be executed by the search engine based on the search term, the translated version of the search term, and the second translated version of the search term (see [0024], [0051] – [0052], search for matching content based on translated query terms into multiple languages). 

For claims 9, 17, Chen teaches wherein the cross-language search manager is further configured to: 
terminate at least one of the obtaining, requesting, receiving or returning operations performed thereby in response to determining that a set of search results returned from a search executed by the search engine based on the search term and the first translated version of the search term has already produced the sufficient number of search results (see [0043], [0050] – [0052], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” where if search returns sufficient number of search results, results for search will be returned). 

For claims 22, 24 and 26, the combination teaches wherein the previously-obtained number of search results comprises a single numerical value (see Gharachorloo Fig. 2, col. 3 line 61 – col. 5 line 60, “whether the cached search result lists more than a predefined number of documents” or determining if “cached search result lists fewer than N documents”, Chen, [0026], [0040], where user’s “search history” contains a single numerical value associated with number of previous user queries and search results).

For claims 23, 25, and 27, the combination teaches wherein the previously-obtained number of search results comprises a plurality of search results (see Gharachorloo Fig. 2, col. 3 line 61 – col. 5 line 60, “whether the cached search result lists more than a predefined number of documents” or determining if “cached search result lists fewer than N documents”, Chen, [0026], [0040], where “user’s search history” contains a plurality of search results from user’s previous searches).


Claims 2-4, 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 20090024595 (hereinafter Chen) and Gharachorloo et al., US 7,467,131 (hereinafter Gharachorloo) and further in view of Datar et al., US 8,375,025 (hereinafter Datar).

For claims 2, 11, Datar teaches a search query transformer that is configured to transform the search query from a non-localized form to a localized form by identifying different language versions of a metadata field to which the search term will be applied and assigning search relevancy weights to each of the different language versions of the metadata field (see col. 6 lines 4-18, “adjust the ranking scores (i.e., adjust the scores that determine the relative positions) of the content items based on the query language preference and the language selection statistics of the content items (308). This can be done, for example, by generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item” where weight assigned to query term based on language preference of user represents transformation to localized form).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Chen and Gharachorloo with the teachings of Datar to provide weighted preference for search results with content in the user’s native language (see Datar, col. 1 lines 20-28, “Based on the preferred language, the ranking of identified results can be modified to return documents or other content items corresponding to the specified language”, col. 8 line 48 – col. 9 line 3, “example results shown can correspond to a search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of explanation. The results 702 can be, for example, top ranked results that include results from the user's preferred language”).


wherein the search results evaluator is configured to determine whether execution of the localized form of the search query will produce the sufficient number of search results (see Chen [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search” represents determining if “poor or insufficient search results” are returned for search query). 

For claims 3, 12, the combination teaches wherein the search query transformer is configured to transform the search query from the non-localized form to the localized form by: 
identifying a preferred language associated with the search query (see Chen, [0031], “The native language can be chosen by a system or by a user” conducting the search query, Datar, col. 3 lines 1-17, “identifying any indicated language preference of the users” conducting the search query); and 
sending an identifier of a scoring profile to be used by the search engine, the scoring profile being selected from among a plurality of scoring profiles based on the preferred language associated with the search query, the selected scoring profile identifying the search relevancy weights to be applied to each of the different language versions of the metadata field (see Datar, col. 6 lines 4-18, “adjust the ranking scores (i.e., adjust the scores that determine the relative positions) of the content items based on the query language preference and the generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item”, col. 8 line 48 – col. 9 line 3, “example results shown can correspond to a search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of explanation. The results 702 can be, for example, top ranked results that include results from the user's preferred language” where generated weight based on user preference language represents selecting a scoring profile to be applied to each search result in different language). 

For claims 4, 13, wherein the search query transformer is configured to transform the search query from the non-localized form to the localized form by: 
identifying a preferred language associated with the search query (see Chen, [0031], “The native language can be chosen by a system or by a user”, Datar, col. 3 lines 1-17, “identifying any indicated language preference of the users”); and 
assigning the search relevancy weights to each of the different language versions of the metadata field by including in the localized form of the search query language preference and the language selection statistics of the content items (308). This can be done, for example, by generating a weight for each content item based on the language selection statistics for the respective content item and a language preference for the query. Each weight can, for example, multiply an initial ranking score to increase and/or decrease the score of a content item”, col. 8 line 48 – col. 9 line 3, “example results shown can correspond to a search for "nurburgring" (the Nurburgring is a race track in Germany) with a German language preference. The results section 702 includes four German language results and two English language results. The language designations 704 would generally not appear on a results page, but are included here for purposes of explanation. The results 702 can be, for example, top ranked results that include results from the user's preferred language” where generated weights are assigned to different search results based on metadata within search results indicating different languages associated with the search result). 



Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 102(a)(2)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENSEN HU/Primary Examiner, Art Unit 2169